Opinion bt
.William W. Porter, J.,
This is an appeal from the order of the court below sustaining the exceptions to the report of a jury of view and setting aside the report. The question raised is whether the jury was regularly and lawfully continued, and its report filed in accordance with the law. The legislation involved in the decision of the case and the authorities bearing upon the subject have been carefully considered and reviewed at some length by the court below in an opinion by a judge of large experience and much learning in all matters relating to the road law of the state. We have given the case due consideration, and can find no reason to differ from the views expressed and the conclusion reached in the opinion filed. It therefore seems to us unnecessary to add further dissertation or discussion.
The judgment of the court below is affirmed.